Citation Nr: 1200364	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  98-08 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for depression claimed as associated with service-connected left knee disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

3.  Entitlement to an increased evaluation for a left knee injury with patellectomy, status post left total knee arthroplasty, rated as 30 percent disabling prior to November 6, 2008, and as 60 percent disabling from January 1, 2010 to November 19, 2010, with temporary total evaluations under 38 C.F.R. § 4.30 from November 6, 2008 to December 31, 2009 and from November 19, 2010.  

4.  Entitlement to an increased evaluation for a right knee injury, currently rated as 20 percent disabling.  

5.  Entitlement to a compensable initial evaluation for bilateral hearing loss prior to April 17, 2009, and from April 17, 2009.
 
6.  Entitlement to an increased evaluation for degenerative arthritis, lumbar spine, status post laminectomy, evaluated as 10 percent disabling prior to March 16, 2007, as 100 percent disabling from July 11, 2008 through September 1, 2008, and as 20 percent disabling from September 1, 2008 to the present.  

7.  Entitlement to service connection for cervical spine degenerative disc and joint disease, without radiculopathy, claimed as associated with service-connected arthritis, lumbar spine.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from May 1968 to October 1968. 

This matter initially came before the Board of Veterans' Appeals (Board) in 2002 on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified before the undersigned in September 2002.  At the time of a 2002 Travel Board hearing, two issues were on appeal, a claim for service connection for a lumbar spine disorder and a claim for TDIU.  
The appeal of the lumbar spine and TDIU claims was merged with a prior appeal for increased evaluations from a 1998 rating decision which continued a 30 percent disabling rating for a left knee injury with patellectomy and a 20 percent disabling rating for a right knee injury.  The Board granted the claim for service connection for lumbar spine disability, and Remanded three claims (the TDIU claim and the two issues from the merged appeal) in a 2003 Decision and Remand.  

Following the 2003 Decision and Remand, the Veteran perfected appeal of another claim, and four claims came before the Board on appeal in 2007.  All four of those claims were Remanded.  Those claims, together with additional claims perfected for appeal since the Board's January 2007 Remand, are before the Board at this time.  

By substantive appeal submitted in July 2009, the Veteran requested a hearing before the Board.  In August 2009, the Veteran submitted a written statement withdrawing his request for a hearing before the Board.  However, in January 2010, the Veteran requested a VideoConference hearing before the Board.  

In May 2011, the Veteran submitted additional evidence, along with a waiver of the Veteran's right to review of that evidence by the agency of original jurisdiction.  38 C.F.R. § 20.1304 (2011).  

The claim of entitlement to service connection for a cervical spine disorder, and the claims for an increased evaluation for a left knee injury with patellectomy, status post left total knee arthroplasty, an increased evaluation for a right knee injury, currently rated as 20 percent disabling, a compensable initial evaluation for bilateral hearing loss, an increased evaluation for degenerative arthritis, lumbar spine, status post laminectomy, evaluated as 10 percent disabling prior to March 16, 2007, as 100 percent disabling from July 11, 2008 through September 1, 2008, and as 20 percent disabling from September 1, 2008 to the present, and for separate, compensable, evaluations for left knee and right knee scars, postoperative, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence establishes that it is at least as likely as not that the Veteran's depression is secondary to service-connected disabilities.  


CONCLUSION OF LAW

The criteria for service connection for depression claimed as associated with service-connected disabilities are met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for depression 

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  

In order for a claim to be granted, there must be competent evidence of current disability (established by medical diagnosis); of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and of a nexus between the in-service injury or disease and the current disability (established by medical evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In August 2007, the Veteran reported that he had insomnia and depression.  The Veteran provided copies of VA clinical records, which reflect that he attended an inpatient pain management treatment program in 1998.  

The examiner who conducted VA examination in May 2008 noted that the Veteran complained of depression in 2001, at a time when he had marital and financial problems.  The examiner noted that the Veteran complained of depression before he stopped using illegal drugs.  The examiner noted inconsistencies in the Veteran's statements about the symptoms of depression.  For example, the examiner noted, during some evaluations the Veteran reported that he took his medication for depression regularly.  In contrast, during other evaluation, the Veteran indicated that when he did not take his medications, he would think about suicide.  The examiner concluded that the Veteran's current diagnoses were polysubstance abuse, in remission, and an adjustment disorder.  

In 2009, the VA provider who treated the Veteran noted that the Veteran had a history of depression on and off "for many years."  The provider noted that the Veteran had had knee and back problems for many years.  The provider discussed the Veteran's use of medication for depression.  The provider noted that the Veteran's alcohol and substance abuse had been in remission for about 10 years.  The provider assigned a diagnosis of depression, not otherwise specified, mood due to medical condition, knee and back problem.  Since the Veteran has been granted service connection for knee and back problems, the July 2009 opinion is favorable to the Veteran's claim that his depression is secondary to service-connected disabilities.

In March 2011, the Veteran submitted a private opinion from AC, RN, who opined that it was at least as likely as not that the Veteran's current depression was secondary to his service-connected back and knee disabilities.  This opinion is favorable to the Veteran's claim.  

The July 2009 VA opinion and March 2011 private opinion are favorable to the Veteran's claim for service connection for depression.  The Board has compared the weight and persuasive value of the two favorable opinions to the unfavorable May 2008 opinion.  The May 2008 unfavorable opinion, although credible and well-reasoned, is outweighed by the two favorable opinions.  As the preponderance of the evidence favors the Veteran's claim, the claim for service connection for depression may be granted. 


ORDER

The appeal for service connection for depression associated with service-connected disabilities is granted.  


REMAND

As discussed in the Introduction, above, the Veteran submitted additional appeals after a Travel Board hearing conducted in 2002 regarding entitlement to TDIU.  In January 2010, the Veteran requested a hearing before the Board.  The Veteran is entitled to a hearing before the Board as to each issue for which appeal was perfected after the 2002 Travel Board hearing, with the exception of the claim for service connection for depression, for which service connection is granted in the decision above.  The TDIU issue is deferred pending a rating for the psychiatric issue, and the action on remand.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested Videoconference hearing before the Board at his local regional office.  A copy of the notice to the Veteran regarding the type, date, and place of the scheduled hearing should be added to the record.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


